Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 04/29/2022, in response to the rejection of claims 1-8 from the non-final office action, mailed on 02/17/2022, by amending claims 1-4, 7 and canceling claim 6, is acknowledged and will be addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. More specifically;
Claims 2-5 and 7 are dependent from Claim 1.
In the previous submission, claims 2-7 recited the features of the different embodiments pertaining to the coolant channel, shown in the applicants’ Figs. 2-10, and the claim 1 was generic. Now, in the current amendment, the applicants assert that the claim 6 is incorporated into the claim 1, therefore, the claim 1 is no long generic to all the dependent claims. However, current claims 2-5 and 7 are constructed to require all the feature of the previous claim 6, which was mutually exclusive to claims 2-5 and 7, Therefore, each of the combined structures including previous claim 1 and 6 with respective claims 2-5 and 7 must be shown in the applicants’ drawing or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “an other of the layers” of Claim 1 appears to be “another of the layers” or “the other of the layers”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) Claims 2-5 and 7 are dependent from Claim 1.
In the previous submission, claims 2-7 recited the features of the different embodiments pertaining to the coolant channel, shown in the applicants’ Figs. 2-10, and the claim 1 was generic.
Now, in the current amendment, the applicants assert that the claim 6 is incorporated into the claim 1, therefore, the claim 1 is no long generic to all the dependent claims. However, current claims 2-5 and 7 are constructed to require all the feature of the previous claim 6, which was mutually exclusive to claims 2-5 and 7. Because each of the combined structures including previous claim 1 and 6 with respective claims 2-5 and 7 was not originally presented in the applicants’ disclosure, they are new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The applicants amend all the limitations “one” and “another one” to the “one” and “the other”, thus it appears the scope of the multi-layer is narrowed down to two layers, which include one and the other. However, claim still recites the “two or more layers”, thus it is not clear, how the “more” would be constructed.

(2) The “and wherein, in the coolant channel, one of the layers is located closer to the ceramic plate on a first side of a border of a plurality of zones into which the cooling plate is divided, and an other of the layers is located further from the ceramic plate on a second side of the border so as to be continuous with each other and are connected with a first communication portion, and the one of the layers is located further from the ceramic plate on the first side of the border and the other of the layers is located closer to the ceramic plate on the second side of the border so as to be continuous with each other and are connected with a second communication portion, so that the one of the layers and the other of the layers are vertically switched with each other at the border” of Claim 1 is still not clear.
First, because of many “,”, “and” within the same sentence and further the narrative form of the limitations, the claim is interpreted in multiple ways, thus it is not clear.
For instance, which part is modified by the “so as to be continuous with each other and are connected with a first communication portion”? What is continuous with each other and are connected? Does it mean each layer or both layers? Due to the “,”, it appears to be only applied to the one layer.
Second, in case the both layers are connected to be continuous, the claim is still not clear, because the claim is constructed to be interpreted as all of the two layers are continuous. 
It is respectfully requested to clarify the languages by the format of the claims in the patent(s) cited. For instance,
“wherein the cooling plate is divided into a plurality of zones and includes a coolant channel, the coolant channel comprising a first layer and a second layer,
wherein one portion of the first layer is located closer to the ceramic part on a first side of the border of the plurality of zones and the other portion is located further from the ceramic part on a second side of the border, and the portions are continuous with each other and connected with a first communication portion, 
wherein one portion of the second layer is located further from the ceramic part on the first side of the border and the other portion is closer to the ceramic part on the second side of the border, and the portions are continuous with each other and connected with a second communication portion, and
wherein the first and second layers are vertically switched with each other at the border.

The limitation will be examined accordingly.

(2) Claims 2-5 and 7 are dependent from Claim 1.
In the previous submission, claims 2-7 recited the features of the different embodiments pertaining to the coolant channel, shown in the applicants’ Figs. 2-10, and the claim 1 was generic.
Now, in the current amendment, the applicants assert that the claim 6 is incorporated into the claim 1, therefore, the claim 1 is no long generic to all the dependent claims. However, current claims 2-5 and 7 are constructed to require all the feature of the previous claim 6, which was mutually exclusive to claims 2-5 and 7. Because each of the combined structures including previous claim 1 and 6 with respective claims 2-5 and 7 was not originally presented in the applicants’ disclosure, it is not clear how the claims 2-5 and 7 should be constructed to have the all the feature of the previous claims 1 and 6.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2-5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) Claims 2-5 and 7 are dependent from Claim 1.
In the previous submission, claims 2-7 recited the features of the different embodiments pertaining to the coolant channel, shown in the applicants’ Figs. 2-10, and the claim 1 was generic.
Now, in the current amendment, the applicants assert that the claim 6 is incorporated into the claim 1, therefore, the claim 1 is no long generic to all the dependent claims. However, current claims 2-5 and 7 are constructed to require all the feature of the previous claim 6, which was mutually exclusive to claims 2-5 and 7. Because each of the combined structures including previous claim 1 and 6 with respective claims 2-5 and 7 was not originally presented in the applicants’ disclosure, it is not clear how the claims 2-5 and 7 should be constructed to have the all the feature of the previous claims 1 and 6.
Consequently, claims 2-5 and 7 also fail to further limit the claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718